DETAILED ACTION
This action is a response to communication filed September 21st, 2020.
Claims 1-2, 4-11, 13-20, and 22-23 are pending in this application.  Claims 1, 10, 19, and 22 are currently amended.  Claim 21 is currently canceled.  Claim 23 are newly presented.
The present application claims priority to provision application no. 62/539,423, filed July 31st, 2017
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, 13-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al (U.S. Patent Application Publication no. 2010/0157846, hereinafter Cooper) in view of Muley et al (U.S. Patent Application Publication no. 2016/0262073, hereinafter Muley) and Olofsson (U.S. Patent Application Publication 2018/0278512).

With respect to claims 1, 10, and 20, Cooper discloses a system, method, and non-transitory computer readable medium of network route provisioning (paragraph [0011], lines 1-2) comprising: 
a first network device (paragraph [0018], lines 1-6, tunneling capable router 106.1) with a first circuit configured to communicate over a first modality (paragraph [0018], lines 1-6, tunneling capable router 106.1) and a second circuit configured to communicate over a second modality (paragraph [0018], lines 1-6, tunneling capable router 106.2); 
a second network device with a third circuit configured to communicate over the first modality and a fourth circuit configured to communicate over the second modality (paragraph [0019], lines 1-6, backup TE tunnels), the second network device configured to perform operations comprising: 
receive a data flow directed to the first network device (paragraph [0021]);
in response to receiving the data flow, obtain a circuit preference including second network device circuit preference of the second network device between the third circuit and the fourth circuit (paragraph [0028], yields ECMPs for each of these TE tunnels); 
based on the circuit preference, provision a first tunnel from the third circuit over the first modality to the first network device as a primary tunnel (paragraph [0030], lines the tunnel path with the lowest usage count);
based on the circuit preference, provision a second tunnel from the fourth circuit over the second modality to the first network device as a secondary tunnel (paragraph [0033]); 
transmit a first packet in the data flow over the primary tunnel (paragraph [0034]); 
detect an interruption in the data flow of the primary tunnel after provisioning the second tunnel (paragraph [0019], failed inter router link) the interruption in being a degradation in network performance of the primary tunnel below a threshold (paragraph [0019], momentary service disruptions); and 
in response to detecting the interruption, transmit a second packet in the data flow over the secondary tunnel (paragraph [0043]). 
	But Cooper fails to disclose when multiple tunnels have a score of preferences, send packets of the data flow using equal cost multi-path (ECMP) routing along the multiple tunnels.
QoS agnostic data), send packets of the data flow using equal cost multi-path (ECMP) (paragraph [0086]) routing along the multiple tunnels (paragraph [0096], simultaneously connected; paragraph [0146]).
It would have been obvious to one skilled in the art at the time of the effective filing date to combine the system for determining a network data path of Cooper with the system for providing maximum fill link via bonded services of Muley.  The motivation to combine being to improve the the communication across multiple bearers.  The communication across multiple bearers being improved through implementing of traffic monitoring (Muley: abstract).
	But the combination of Cooper and Muley fails to disclose when multiple tunnels have a same highest aggregate ranking score of preferences, send packets of the data flow using equal cost multi-path (ECMP) routing along the multiple tunnels.
	However, Olofsson discloses when multiple tunnels have a same highest aggregate ranking score of preferences (paragraph [0030], lines 1-9 and 16-19; Table 1, where the same highest aggregate ranking would be in a situation where both the “quality” and “bandwidth” are both the same for two different MPLS, broadband, or LTE tunnels), send packets of the data flow using equal cost multi-path (ECMP) routing along the multiple tunnels (paragraph [0039]).
It would have been obvious to one skilled in the art at the time of the effective filing date to combine the system for determining a network data path of Cooper with the system for providing maximum fill link via bonded services of Muley.  The motivation to combine being to improve the the communication across multiple bearers.  The communication across multiple bearers being improved through implementing of traffic monitoring (Muley: abstract).

With respect to claims 2, 11, and 20, the combination of Cooper, Muley, and Olofsson discloses the system of claims 1, 10, and 19, Cooper further discloses wherein the circuit preference also includes preferences of the first network device between the first circuit and the second circuit, and wherein the circuit preference also includes the first network device preferences (paragraphs [0041]-[0042]). 

With respect to claims 4 and 13, the combination of Cooper, Muley, and Olofsson discloses the system of claims 1 and 10, Cooper further discloses wherein the circuit preference is based on network performance of the third circuit and the fourth circuit (paragraph [0015]). 

With respect to claims 5 and 14, the combination of Cooper, Muley, and Olofsson discloses the system of claims 1 and 10, Cooper further discloses wherein the operations further comprise: 

store identifiers for the first tunnel, the second tunnel, and the other tunnels each with an associated priority in a database (paragraph [0042], model of the IP network 104). 

With respect to claims 6 and 15, the combination of Cooper, Muley, and Olofsson discloses the system of claims 5 and 14, Cooper further discloses wherein the operations further comprise: 
reduce a priority of the primary tunnel below another priority of the second tunnel in the database (paragraph [0033]).
 
With respect to claims 7 and 16, the combination of Cooper, Muley, and Olofsson discloses the system of claims 1 and 10, Cooper further discloses a third network device at a same location as the first network device, the third network device including a fifth circuit and a sixth circuit, the circuit preference included preferences of the third network device between the fifth circuit and the sixth circuit, and wherein the circuit preference includes the third network device preferences (paragraph [0055], Figure 7). 

With respect to claims 8 and 17, the combination of Cooper, Muley, and Olofsson discloses the system of claims 1 and 10, Cooper further discloses wherein the first modality and the second modality are each selected from a list that includes a broadband Internet connection (paragraph [0016]), a multi-protocol label switching (MPLS) connection (paragraph [0023]), and a cellular Internet connection (paragraph [0058]). 

With respect to claim 9, the combination of Cooper, Muley, and Olofsson discloses the system of claims 1 and 10, Cooper further discloses wherein at least one of the first tunnels or second tunnel traverses both the first modality and the second modality (paragraph [0065]). 

With respect to claim 21, the combination of Cooper, Muley, and Olofsson discloses the system of claim 1, wherein Muley further discloses,
the multiple tunnels have the equal or similar preference (paragraph [0101], lines 1-8),
the packets of the data flow are sent along the multiple tunnels using ECMP (paragraph [0086]), 
the equal or similar preference is associated with a component of the multiple tunnels (paragraph [0096], simultaneously connected; paragraph [0146]).

With respect to claim 22, the combination of Cooper, Muley, and Olofsson discloses the system of claim 1, Muley further discloses wherein all tunnels a preference above another threshold are provisioned (paragraph [0146]).

With respect to claim 23, the combination of Cooper, Muley, and Olofsson discloses the system of claim 1, Olofsson further discloses wherein the operations include calculating an aggregate ranking score for each of the multiple tunnels (paragraph [0031], maintains information on the capacity of each path) by combining a score of each individual circuit in different ones of the multiple tunnels (Table 1: Capacity).

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-11, 13-20, and 22-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ravindran		Pat. Pub.	2008/0056137
Chang			Pat. Pub.	2014/0355615
Muley			Pat. Pub.	2014/0355536
Van Bemmel		Pat. Pub.	2014/0365680
Kaushik			Patent no.	9,515,918
Singh			Patent no.	10,015,096
Yerrapureddy		Pat. Pub.	2019/0014040
Gao			Pat. Pub.	2019/0042407

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
3/1/21
/BLAKE J RUBIN/Examiner, Art Unit 2457